

114 HR 6258 IH: Coast Guard Acquisition Improvement Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6258IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Hunter (for himself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 14, United States Code, to authorize the Secretary of the department in which the
			 Coast Guard is operating to enter into certain contracts for the
			 acquisition of vessels for the Coast Guard, and for other purposes.
	
 1.Short titleThis Act may be cited as the Coast Guard Acquisition Improvement Act of 2016. 2.Contracting authority (a)In generalSubchapter II of chapter 15 of title 14, United States Code, is amended by adding at the end the following:
				
					578.Contracting authority
 (a)In generalThe Secretary may enter into contracts described in subsection (b) for the acquisition for the Coast Guard of no less than—
 (1)three heavy polar icebreakers; (2)three medium polar icebreakers;
 (3)four Offshore Patrol Cutters; and (4)five Fast Response Cutters.
 (b)Authorized methodsContracts referred to in subsection (a) are the following: (1)Block buys.
 (2)Leases. (3)Combined purchases, also known as economic order quantity purchases, of—
 (A)materials and components; and (B)long lead time materials.
 (4)Advance construction funding. (5)Multiyear contracts entered into in accordance with section 2306b of title 10..
 (b)Conforming amendmentSection 223 of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (14 U.S.C. 577 note) is repealed.
 (c)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end of the items relating to such subchapter the following:
				
					
						578. Contracting authority..
			